Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-19-00661-CV

           STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF TEXAS,
                                 Appellant

                                                 v.

                                       Andrew Wayne BOCK,
                                             Appellee

                     From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017CI19802
                         Honorable Cynthia Marie Chapa, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: March 25, 2020

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant has filed an unopposed motion to dismiss this appeal. We grant the motion and

dismiss this appeal. See TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against appellant. See
id. 42.1(d).

                                                  PER CURIAM